DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 2/15/2022 is acknowledged. All claims directed to non-elected Group I were cancelled in the reply.

Claim Objections
Claims 22 and 26 are objected to because of the following informalities:  Each of claims 22 and 26 recite the phrase “a target region”. Since such a region has already been introduced in the preamble of claim 12, this phrase in each of claims 22 and 26 should recite “[[a]] the target region”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-15, 18-22 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. (WO 2007/100745 – no copy is being provided by the Examiner as this reference was cited by Applicant on the 12/8/2021 IDS).
Re claim 12, Yamamoto discloses a method of administering a therapeutic substance (drugs”, Para 25) to a target region of an eye 2 (“suprachoroidal space”, Para 46) (Para 25), the method comprising: inserting a distal end portion 4 (Fig 3A; “a cutting or ablative tip 4”, Para 46) of a puncture member (“first element”, Para 45) into a first portion of the eye 1 (“sclera”, Para 46), with the distal end portion of the puncture member disposed within the first portion (Para 45, as seen in Fig 3A,3B), advancing an elongate member (“second element”, Para 45; having “choroidal distention tip 8” of Fig 3A and Para 46) distally relative to the puncture member to displace a second portion of the eye 3 (“choroid”, Para 46) relative to the first portion to at least one of create or expand the target region (“atraumatically distend the choroid inwards, maintaining a pathway to the suprachoroidal space”, Para 45), the target region being disposed between the first portion and the second portion (as seen in Fig 3A); and conveying through a lumen (inherent in view of Para 45 that discloses that the “second element may be disposed within […] the first element”) of the puncture member the therapeutic substance into the target region (Para 25; it is noted that Yamamoto does not explicitly disclose if the substance is injected into the first element or the second element, but since the second element resides within the first element (i.e. the “puncture member”) the therapeutic is “conveyed through” the lumen of the first element either directly or indirectly).
in this embodiment, with the target region created or expanded, withdrawing the elongate member proximally relative to the puncture member. However, in another embodiment (that of Para 47), Yamamoto discloses that the first element (i.e. the “puncture member”) can be “advanced through the sclera and into the suprachoroidal space” (Para 47) for the purpose of providing direct injections into the target region instead of having to fluidly dissect any interposing scleral tissue in order to reach the target region (Para 47). One of ordinary skill in the art would recognize distal advancement of the first element (i.e. the “puncture member”) would be relative to the second element (i.e. the “elongate member”) and that because the movement of the two elements is relative to each other, this movement is also considered withdrawal of the elongate member proximally relative to the puncture member; therefore, this second embodiment teaches withdrawing the elongate member proximally relative to the puncture member when the target region is created or expanded. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first embodiment of Yamamoto to include the step of withdrawing the elongate member proximally relative to the puncture member when the target region is created or expanded, as taught by the second embodiment of Yamamoto, for the purpose of providing direct injections into the target region instead of having to fluidly dissect any interposing scleral tissue in order to reach the target region (Para 47).
Re claim 13, Yamamoto as modified by the second embodiment of Yamamoto in claim 12 above discloses that the conveying occurs after the withdrawing is initiated (“If then be used for direct injections”, Para 47).
Re claim 14, Yamamoto discloses contacting an outer surface of the eye with a stopper (“plate”, Para 43) associated with the puncture member to control a depth of entry of the puncture member during the inserting (“a plate […] to provide for localization and control of the angle and depth of insertion”, Para 43).
Re claim 15, Yamamoto discloses that the inserting includes inserting the distal end portion of the puncture member tangentially relative to a natural curvature of the eye (as seen in Fig 6).
Re claim 18, Yamamoto discloses that the puncture member is a hollow needle (“the leading tip of the delivery device is preferably shaped to facilitate penetration of the sclera […] by cutting”, Para 42 and “the second element may be disposed within […] the first element”, Para 45 support the “first element” being a “hollow needle”). 
Re claim 19, Yamamoto discloses viewing, via an imaging system (“optical device”, Para 50) that is external to the eye (the “optical device” is “incorporated within a microcannula, or may be an independent device such as a microendoscope” and includes “a camera and monitor for direct visualization”, Para 50), the elongate member extending beyond a terminal end of the puncture member and in contact with the second portion (as seen in Fig 3B; “upon contacting the choroid”, Para 12), and the distal end portion of the puncture member within the target region (“the tip 4 [of the first element] is to the suprachoroidal space”, Para 46).  
Re claim 20, Yamamoto discloses that the puncture member is associated with a syringe (“screw driven syringe”, Para 62) configured to convey the therapeutic substance through the lumen of the puncture member (Para 62).
Re claim 21, Yamamoto discloses that the elongate member has a blunt tip (“atraumatically”, Para 45).
Re claim 22, Yamamoto discloses that the first portion is a sclera of the eye, the second portion is a choroid of the eye, and a target region is the suprachoroidal space of the eye (“sclera 1”, “suprachoroidal space 2”, “choroid 3”, Para 46).
Re claim 24, Yamamoto discloses that the advancing the elongate member distally includes advancing the elongate member distally through the lumen of the puncture member to displace the second portion of the eye (“the second element may be disposed within […] the first element” and “a second element, which can advance, and atraumatically distend the choroid inward”, Para 45).
Re claim 25, Yamamoto discloses prior to the inserting, dissecting an outer portion of the eye (“radially incised”, Para 54).  
Re claim 26, Yamamoto discloses that the first portion is a sclera of the eye, the second portion is a choroid of the eye, and a target region is the suprachoroidal space of the eye (SCS) (“sclera 1”, “suprachoroidal space 2”, “choroid 3”, Para 46), the advancing the elongate member distally includes advancing the elongate member distally through the lumen of the puncture member (“the second element may be disposed within […] the first element”, Para 45) to displace the choroid of the eye relative to the sclera to at least one of create or expand the SCS (“a second element, .  

Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. (WO 2007/100745) in view of Chang et al. (PG PUB 2010/0191177).
Re claims 16 and 17, Yamamoto discloses all the claimed features except that the elongate member is a wire (claim 16) with a distal end that is rounded (claim 17). Chang, however, teaches an outer member 2 (Fig 13; comparable to the puncture member of Yamamoto) and an inner member 12 (Fig 13; comparable to the elongate member of Yamamoto) wherein the elongate member is a wire with a rounded distal end (Para 61, “wire loop”) for the purpose of preventing occlusion of the outer member by guarding the distal opening thereof and preventing tissue from collapsing into the outer member (Para 61). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yamamoto to include the elongate member as a wire with a rounded distal end, as taught by Chang, for the purpose of preventing occlusion of the puncture member by guarding the distal opening thereof and preventing tissue from collapsing into the puncture member (Para 61). 

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. (WO 2007/100745) in view of Ali et al. (PG PUB 2010/0081707).
Re claim 23, Yamamoto disclose all the claimed features except that the target region is a subretinal space of the eye. Ali, however, teaches administering a therapeutic substance to a subretinal space of the eye (Para 8) since this location has .

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. (WO 2007/100745) in view of Gordon et al. (WO 01/17589 – a copy of which is provided with this Detailed Action).
Re claim 27, Yamamoto discloses that the elongate member has a blunt tip (“atraumatically distend the choroid inwards”, Para 45) and that an imaging system (“optical device”, Para 50) that is external to the eye (the “optical device” is “incorporated within a microcannula, or may be an independent device such as a microendoscope” and includes “a camera and monitor for direct visualization”, Para 50) is used to view that the distal end portion of the puncture member is within the SCS (Para 50), but does not explicitly disclose that it is also used to view the elongate member extending beyond a terminal end of the puncture member and in contact with the choroid. Gordon, however, teaches an imaging system that comprises a first marker 40 (Fig 1) on an outer element 34 (Fig 1; comparable to Yamamoto’s first element), a second marker 40 (Fig 1) on an inner element 42 (Fig 1; comparable to Yamamoto’s second element) and an imaging modality (Page 6, Lines 31-35) that allows for viewing the inner element extending beyond a terminal end of the outer member (as seen in Fig 1; Page 6, Lines 33-35) for the purpose of conveying to the user the locations of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 5,951,520 to Burzynski discloses a device comprising a puncture member with a displaceable elongate member therein (see Fig 3,4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783